United States Bankruptcy Court
Southern District of New York
CaseNo. 20-22239(RDD}

Inre Martaina Koller Croes ous =
Debtor(s) Chapter (10 sss

PAYMENT ADVICES COVER SHEET
UNDER 11 U.S.C. § 521(a)(1)(B)(iv)

L Marlaina Koller Croes, declare under penalty of perjury that the foregoing is true and correct :
I have not been employed by any employer within the 60 days before the date of the filing of the petition.

 

C)

[] I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have
not received payment advices or other evidence of payment because

sé hve received payment advices or other evidence of payment within 60 days before the date | filed my

bankruptcy petition from an employer, and they are attached.

= l, :
Signature ff Alors ( 7 —

Date May 6, 2020 ‘f
Marigina Koller Croes
TVg tre

f

South East Emplopes Leasing Sensces
2739 U.S. Hig> wary 19 N,

Holliday, FL 144691

(866) 605-8405

 

Phoenls Trasapartation Sorvica
17 Dente! Ayonue (see gan comments for maitisg Bdd)

SOUTHEAST TES

AULT Te

    
 

    
 

  

        
 

  

SRO re eae

 

        

Fae rere ee ee ee ere Me SPC ne ld Nes
Employee ROLLER, MARLAIMA Check Date 37/6/2019
SSN 28.98.6000 Pariod Stor a2f281 2019
Occupstion OFFICE Pariod End s2/1/2019
Department (unassigned) tow yee ID 29452320060
Address 222 GAILMORE OR Pay Tre Salary

YONKERS, MY 10710 Hire Date Asasroiy

   

   
  

     

onto ae
$IRALS.00

 

Sees KES C Rete eee ate

 

 

23.09 12-50 PrN

” Rbguiac (Onaga)

NF enh een ae ew

AY PAID FAM LEAS
HY DISAB INSURAN

 

i ee Seeee atts Cree: ae ; > PYG ree “3. : Wien Sra ;
BS lek ate ieee eS ei he bre eb kh eee we Stee RG. TNE CEE RY 2
$56.16

RH $24.00

   
  
    
 
 

    

  

: eSisss gaye sos Senta Soe ah ee ue an ecb he 1

      

toderat $25.00 $9,134.64
_ PITA - QASDI $29.13 $3,803.40
Madicare ~ FICA $4.53 $869.51
_ Hew York $6.84 $3,074,04
Yonkers Sin ple $1.15 $520.19

  
 

Bde

   
 

  

sire 3
$254.52
$69,342.93

A eat
she EAS

      
   

   

25.00 $312.50 $57.98
_ $09,597.82

      

  
 

rte Sat) ay Le gk)

essen CM ak ak Peers

   

 

 

¢
a

 
